DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/08/2021 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Current Application 17/370730
Reference Application 17/411923
1. (Currently Amended) A vehicular power supply device to be equipped in a vehicle, the vehicular power supply device comprising: an electric storage unit group comprising a first electric storage unit and a second electric storage unit; an inverter; a driving motor configured to be coupled to the electric storage unit group via the inverter; a converter; an electric device group configured to be coupled to the electric storage unit group via the converter; a first switch configured to be controlled between a state where the first electric storage unit and the inverter are coupled to each other and a state where the first electric storage unit and the converter are coupled to each other; and a second switch configured to be controlled between a state where the second electric storage unit and the inverter are coupled to each other and a state where the second electric storage unit and the converter are coupled to each other, wherein the first switch and the second switch are controlled according to a degradation of the first electric storage unit and the second electric storage unit.
1. A vehicular power supply device to be applied to a vehicle, the vehicular power supply device comprising: an inverter; a converter; a driving motor; an electric device group; a first electric storage unit configured to be coupled to the driving motor via the inverter; a second electric storage unit configured to be coupled to the electric device group via the converter; an electric power converter provided between the first electric storage unit and the second electric storage unit and configured to couple the first electric storage unit and the second electric storage unit in parallel with each other; a first switch provided between the first electric storage unit and the electric power converter and configured to be controlled between an on state and an off state; a second switch provided between the second electric storage unit and the electric power converter and configured to be controlled between an on state and an off state; and a switch controller configured to control the first switch and the second switch based on a state of charge of the first electric storage unit.
2. (Original) The vehicular power supply device according to Claim 1, further comprising: a switch controller configured to control the first switch and the second switch, wherein the switch controller is configured to couple the inverter to the first electric storage unit by controlling the first switch and couple the converter to the second electric storage unit by controlling the second switch in a case where the second electric storage unit is degraded more than the first electric storage unit.
5. The vehicular power supply device according to Claim 1, further comprising: a third switch configured to be controlled between a state where the first electric storage unit and the inverter are coupled to each other and a state where the first electric storage unit and the converter are coupled to each other; and a fourth switch configured to be controlled between a state where the second electric storage unit and the inverter are coupled to each other and a state where the second electric storage unit and the converter are coupled to each other, wherein in a case where the state of charge of the first electric storage unit exceeds a first predetermined value and the second electric storage unit is degraded more than the first electric storage unit, the switch controller is configured to couple the inverter to the first electric storage unit by controlling the third switch and couple the converter to the second electric storage unit by controlling the fourth switch.
3. (Original) The vehicular power supply device according to Claim 2, wherein the switch controller is configured to couple the converter to the first electric storage unit by controlling the first switch and couple the inverter to the second electric storage unit by controlling the second switch in a case where the first electric storage unit is degraded more than the second electric storage unit.
6. The vehicular power supply device according to Claim 2, further comprising: a third switch configured to be controlled between a state where the first electric storage unit and the inverter are coupled to each other and a state where the first electric storage unit and the converter are coupled to each other; and a fourth switch configured to be controlled between a state where the second electric storage unit and the inverter are coupled to each other and a state where the second electric storage unit and the converter are coupled to each other, wherein in a case where the state of charge of the first electric storage unit exceeds the first predetermined value and the second electric storage unit is degraded more than the first electric storage unit, the switch controller is configured to couple the inverter to the first electric storage unit by controlling the third switch and couple the converter to the second electric storage unit by controlling the fourth switch.
4. (Original) The vehicular power supply device according to Claim 1, wherein an electric storage cell constituting the second electric storage unit is an electric storage cell as a recycled product previously used in another device.
9. The vehicular power supply device according to Claim 1, wherein the second electric storage unit comprising an electric storage cell that is an electric storage cell as a recycled product previously used in another device.
5. (Original) The vehicular power supply device according to Claim 2, wherein an electric storage cell constituting the second electric storage unit is an electric storage cell as a recycled product previously used in another device.
10. The vehicular power supply device according to Claim 2, wherein the second electric storage unit comprising an electric storage cell that is an electric storage cell as a recycled product previously used in another device.
6. (Original) The vehicular power supply device according to Claim 3, wherein an electric storage cell constituting the second electric storage unit is an electric storage cell as a recycled product previously used in another device.
11. The vehicular power supply device according to Claim 3, wherein the second electric storage unit comprising an electric storage cell that is an electric storage cell as a recycled product previously used in another device.
7. (New) The vehicular power supply device according to Claim 1, wherein the first switch and the second switch are controlled according to a comparison of the degradation of the first electric storage unit and the second electric storage unit.
2. The vehicular power supply device according to Claim 1, further comprising a converter controller configured to control the electric power converter, wherein in a case where the state of charge of the first electric storage unit falls below a first predetermined value and a state of charge of the second electric storage unit exceeds a second predetermined value when the vehicle is running, the switch controller is configured to control both the first switch and the second switch to the on state, and the converter controller is configured to cause the electric power converter to operate to supply electric power to the first electric storage unit from the second electric storage unit.
8. (New) A power supply device comprising: an electric storage unit group comprising a first electric storage unit and a second electric storage unit; an inverter; a driving motor configured to be coupled to the electric storage unit group via the inverter; a converter; an electric device group configured to be coupled to the electric storage unit group via the converter; a first switch configured to be controlled between a state where the first electric storage unit and the inverter are coupled to each other and a state where the first electric storage unit and the converter are coupled to each other; and a second switch configured to be controlled between a state where the second electric storage unit and the inverter are coupled to each other and a state where the second electric storage unit and the converter are coupled to each other, wherein the first switch and the second switch are controlled according to a degradation of the first electric storage unit and the second electric storage unit.
1. A vehicular power supply device to be applied to a vehicle, the vehicular power supply device comprising: an inverter; a converter; a driving motor; an electric device group; a first electric storage unit configured to be coupled to the driving motor via the inverter; a second electric storage unit configured to be coupled to the electric device group via the converter; an electric power converter provided between the first electric storage unit and the second electric storage unit and configured to couple the first electric storage unit and the second electric storage unit in parallel with each other; a first switch provided between the first electric storage unit and the electric power converter and configured to be controlled between an on state and an off state; a second switch provided between the second electric storage unit and the electric power converter and configured to be controlled between an on state and an off state; and a switch controller configured to control the first switch and the second switch based on a state of charge of the first electric storage unit.
9. (New) The vehicular power supply device according to Claim 8, further comprising: a switch controller configured to control the first switch and the second switch, wherein the switch controller is configured to couple the inverter to the first electric storage unit by controlling the first switch and couple the converter to the second electric storage unit by controlling the second switch in a case where the second electric storage unit is degraded more than the first electric storage unit.
5. The vehicular power supply device according to Claim 1, further comprising: a third switch configured to be controlled between a state where the first electric storage unit and the inverter are coupled to each other and a state where the first electric storage unit and the converter are coupled to each other; and a fourth switch configured to be controlled between a state where the second electric storage unit and the inverter are coupled to each other and a state where the second electric storage unit and the converter are coupled to each other, wherein in a case where the state of charge of the first electric storage unit exceeds a first predetermined value and the second electric storage unit is degraded more than the first electric storage unit, the switch controller is configured to couple the inverter to the first electric storage unit by controlling the third switch and couple the converter to the second electric storage unit by controlling the fourth switch.
10. (New) The vehicular power supply device according to Claim 9, wherein the switch controller is configured to couple the converter to the first electric storage unit by controlling the first switch and couple the inverter to the second electric storage unit by controlling the second switch in a case where the first electric storage unit is degraded more than the second electric storage unit.
6. The vehicular power supply device according to Claim 2, further comprising: a third switch configured to be controlled between a state where the first electric storage unit and the inverter are coupled to each other and a state where the first electric storage unit and the converter are coupled to each other; and a fourth switch configured to be controlled between a state where the second electric storage unit and the inverter are coupled to each other and a state where the second electric storage unit and the converter are coupled to each other, wherein in a case where the state of charge of the first electric storage unit exceeds the first predetermined value and the second electric storage unit is degraded more than the first electric storage unit, the switch controller is configured to couple the inverter to the first electric storage unit by controlling the third switch and couple the converter to the second electric storage unit by controlling the fourth switch.
11. (New) The vehicular power supply device according to Claim 8, wherein an electric storage cell constituting the second electric storage unit is an electric storage cell as a recycled product previously used in another device.
9. The vehicular power supply device according to Claim 1, wherein the second electric storage unit comprising an electric storage cell that is an electric storage cell as a recycled product previously used in another device.
12. (New) The vehicular power supply device according to Claim 9, wherein an electric storage cell constituting the second electric storage unit is an electric storage cell as a recycled product previously used in another device.
10. The vehicular power supply device according to Claim 2, wherein the second electric storage unit comprising an electric storage cell that is an electric storage cell as a recycled product previously used in another device.

13. (New) The vehicular power supply device according to Claim 10, wherein an electric storage cell constituting the second electric storage unit is an electric storage cell as a recycled product previously used in another device.
11. The vehicular power supply device according to Claim 3, wherein the second electric storage unit comprising an electric storage cell that is an electric storage cell as a recycled product previously used in another device.
14. (New) The vehicular power supply device according to Claim 8, wherein the first switch and the second switch are controlled according to a comparison of the degradation of the first electric storage unit and the second electric storage unit.
2. The vehicular power supply device according to Claim 1, further comprising a converter controller configured to control the electric power converter, wherein in a case where the state of charge of the first electric storage unit falls below a first predetermined value and a state of charge of the second electric storage unit exceeds a second predetermined value when the vehicle is running, the switch controller is configured to control both the first switch and the second switch to the on state, and the converter controller is configured to cause the electric power converter to operate to supply electric power to the first electric storage unit from the second electric storage unit.


Claims 1-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5-6, 9-11 of copending Application No. 17/411923 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because it is clear that all the elements of the Application claim 1-14 are to be found in Reference application 17/411923 claims 1, 5-6, 9-11 (as the application claims fully encompasses the reference claims). The difference between the application claims 1-14 and the reference claims 1, 5-6, 9-11 lies in the fact that the reference claims include many more elements and is thus much more specific. Thus the invention of claims 1, 5-6, 9-11 of the reference application is in effect a “species” of the “generic” invention of the application claims 1-14. It has been held that the generic invention is “anticipated” by the “species”. See In re Goodman,  29 USPQ2d 2010 (Fed. Cir. 1993). Since application claims 1-14 are anticipated by claims 1, 5-6, 9-11 of the reference application, it is not patentably distinct from claims 1, 5-6, 9-11 of the reference application. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 7-10, 14-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2014/0103883 (Mitsutani). 

Regarding claim 1, Mitsutani teaches vehicular power supply device to be equipped in a vehicle (Fig. 1 shows a vehicular power supply device to be equipped in a vehicle) [0023-0028], the vehicular power supply device comprising: an electric storage unit group comprising a first electric storage unit and a second electric storage unit (Fig. 1 shows battery 50 ie. first battery, battery 60 and auxiliary battery 250 ie. secondary battery comprising an electric storage unit group) [0027-0029]; an inverter (Fig. 1 shows inverter INV) [0023];
a driving motor configured to be coupled to the electric storage unit group via the inverter (Fig. 1 shows drive motors MG1, MG2 which is coupled to the battery 50, auxiliary battery 250 and battery 60 comprising the electric storage unit group via the inverter INV);
a converter (Fig. 1 show converter 10 and DC/DC converter (not shown)) [0024, 0066];
an electric device group configured to be coupled to the electric storage unit group via the converter (Fig. 1-2 shows auxiliary battery 250 supplying power to auxiliary devices comprising an electric device group configured to be coupled to the battery 50 and battery 60 ie. electric storage unit group via the DC/DC converter) [0023-0029, 0066];
a first switch configured to be controlled between a state where the first electric storage unit and the inverter are coupled to each other and a state where the first electric storage unit and the converter are coupled to each other (Fig. 1 shows switch 52 configured to be controlled between a state where battery 50 ie. first electric storage unit and inverter INV are coupled to each other and a state where the battery 50 ie. first electric storage unit and converter 10 are coupled to each other) [0030-0034]; and
a second switch configured to be controlled between a state where the second electric storage unit and the inverter are coupled to each other and a state where the second electric storage unit and the converter are coupled to each other (Fig. 1 shows switch 62 ie. second switch configured to be controlled between a state where the battery 60 ie. second electric storage unit and inverter INV are coupled to each other and a state where the battery 60 and converter 10 are coupled to each other) [0035-0040],
wherein the first switch and the second switch are controlled according to a degradation of the first electric storage unit and the second electric storage unit (first and second switches SMR 52 and 62 respectively are controlled by control device 100 according to a SOC information ie. degradation of the first and second battery 50 and 60 respectively ie. first and second electric storage unit) [0086, 0105-0109, 0115-0120, 0135-0140].


Regarding claim 2, Mitsutani teaches, further comprising: a switch controller configured to control the first switch and the second switch (Fig. 1 shows control device 100 configured to control first switch 52 and second switch 62) [0083], wherein the switch controller is configured to couple the inverter to the first electric storage unit by controlling the first switch and couple the converter to the second electric storage unit by controlling the second switch in a case where the second electric storage unit is degraded more than the first electric storage unit (when the electric power stored in second battery 60 ie. part of the second electric storage unit is consumed thereby being degraded more than the battery 50 ie. first electric storage unit, battery 60 is not used and battery 50 supplies power to the inverter and auxiliary battery 250 ie. part of the second electric storage unit is connected to the converter 10) [0086, 0105-0109, 0115-0120, 0135-0140].

Regarding claim 3, Mitsutani teaches wherein the switch controller is configured to couple the converter to the first electric storage unit by controlling the first switch (control device 100 controls the switches 52 and 62 to couple the converter 10 to the battery 50) [0083] and couple the inverter to the second electric storage unit by controlling the second switch in a case where the first electric storage unit is degraded more than the second electric storage unit (when the first battery 50 has more electric leakage leading it to be degraded more than the battery 60 and auxiliary battery 250 ie. second electric storage unit and thereby couple the inverter to the battery 60 by controlling the switch 62) [0037-0045, 0055-0065, 0131-0139].


Regarding claim 7, Mitsutani teaches wherein the first switch and the second switch are controlled according to a comparison of the degradation of the first electric storage unit and the second electric storage unit (first and second switches SMR 52 and 62 respectively are controlled by control device 100 according to a SOC information ie. degradation of the first and second battery 50 and 60 respectively ie. first and second electric storage unit) [0028-0034, 0036-0040, 0081-0090, 0086, 0105-0109, 0115-0120, 0135-0140].


Regarding claim 8, Mitsutani teaches power supply device (Fig. 1 shows a vehicular power supply device to be equipped in a vehicle) [0023-0028] comprising: 
an electric storage unit group comprising a first electric storage unit and a second electric storage unit (Fig. 1 shows battery 50 ie. first battery, battery 60 and auxiliary battery 250 ie. secondary battery comprising an electric storage unit group) [0027-0029]; 
an inverter (Fig. 1 shows inverter INV) [0023];
 a driving motor configured to be coupled to the electric storage unit group via the inverter (Fig. 1 shows drive motors MG1, MG2 which is coupled to the battery 50, auxiliary battery 250 and battery 60 comprising the electric storage unit group via the inverter INV); a converter (Fig. 1 show converter 10 and DC/DC converter (not shown)) [0024, 0066];
an electric device group configured to be coupled to the electric storage unit group via the converter (Fig. 1-2 shows auxiliary battery 250 supplying power to auxiliary devices comprising an electric device group configured to be coupled to the battery 50 and battery 60 ie. electric storage unit group via the DC/DC converter) [0023-0029, 0066];
a first switch configured to be controlled between a state where the first electric storage unit and the inverter are coupled to each other and a state where the first electric storage unit and the converter are coupled to each other (Fig. 1 shows switch 52 configured to be controlled between a state where battery 50 ie. first electric storage unit and inverter INV are coupled to each other and a state where the battery 50 ie. first electric storage unit and converter 10 are coupled to each other) [0030-0034]; and 
a second switch configured to be controlled between a state where the second electric storage unit and the inverter are coupled to each other and a state where the second electric storage unit and the converter are coupled to each other (Fig. 1 shows switch 62 ie. second switch configured to be controlled between a state where the battery 60 ie. second electric storage unit and inverter INV are coupled to each other and a state where the battery 60 and converter 10 are coupled to each other) [0035-0040],
 wherein the first switch and the second switch are controlled according to a degradation of the first electric storage unit and the second electric storage unit (first and second switches SMR 52 and 62 respectively are controlled by control device 100 according to a SOC information ie. degradation of the first and second battery 50 and 60 respectively ie. first and second electric storage unit) [0086, 0105-0109, 0115-0120, 0135-0140].


Regarding claim 9, Mitsutani teaches, further comprising: a switch controller configured to control the first switch and the second switch (Fig. 1 shows control device 100 configured to control first switch 52 and second switch 62) [0083], wherein the switch controller is configured to couple the inverter to the first electric storage unit by controlling the first switch and couple the converter to the second electric storage unit by controlling the second switch in a case where the second electric storage unit is degraded more than the first electric storage unit (when the electric power stored in second battery 60 ie. part of the second electric storage unit is consumed thereby being degraded more than the battery 50 ie. first electric storage unit, battery 60 is not used and battery 50 supplies power to the inverter and auxiliary battery 250 ie. part of the second electric storage unit is connected to the converter 10) [0086, 0105-0109, 0115-0120, 0135-0140].


Regarding claim 10, Mitsutani teaches wherein the switch controller is configured to couple the converter to the first electric storage unit by controlling the first switch (control device 100 controls the switches 52 and 62 to couple the converter 10 to the battery 50) [0083] and couple the inverter to the second electric storage unit by controlling the second switch in a case where the first electric storage unit is degraded more than the second electric storage unit (when the first battery 50 has more electric leakage leading it to be degraded more than the battery 60 and auxiliary battery 250 ie. second electric storage unit and thereby couple the inverter to the battery 60 by controlling the switch 62) [0037-0045, 0055-0065, 0131-0139].


Regarding claim 14, Mitsutani teaches wherein the first switch and the second switch are controlled according to a comparison of the degradation of the first electric storage unit and the second electric storage unit (first and second switches SMR 52 and 62 respectively are controlled by control device 100 according to a SOC information ie. degradation of the first and second battery 50 and 60 respectively ie. first and second electric storage unit) [0028-0034, 0036-0040, 0081-0090, 0105-0109, 0115-0120, 0135-0140].


Regarding claim 15, Mitsutani teaches method of a vehicular power supply device to be equipped in a vehicle (Fig. 1 shows a vehicular power supply device to be equipped in a vehicle) [0023-0028], the vehicular power supply device comprising an electric storage unit group comprising a first electric storage unit and a second electric storage unit (Fig. 1 shows battery 50 ie. first battery, battery 60 and auxiliary battery 250 ie. secondary battery comprising an electric storage unit group) [0027-0029], an inverter (Fig. 1 shows inverter INV) [0023], a driving motor configured to be coupled to the electric storage unit group via the inverter (Fig. 1 shows drive motors MG1, MG2 which is coupled to the battery 50, auxiliary battery 250 and battery 60 comprising the electric storage unit group via the inverter INV), a converter  (Fig. 1 show converter 10 and DC/DC converter (not shown)) [0024, 0066], an electric device group configured to be coupled to the electric storage unit group via the converter (Fig. 1-2 shows auxiliary battery 250 supplying power to auxiliary devices comprising an electric device group configured to be coupled to the battery 50 and battery 60 ie. electric storage unit group via the DC/DC converter) [0023-0029, 0066], the method comprising: controlling a first switch between a state where the first electric storage unit and the inverter are coupled to each other and a state where the first electric storage unit and the converter are coupled to each other (Fig. 1 shows switch 52 configured to be controlled between a state where battery 50 ie. first electric storage unit and inverter INV are coupled to each other and a state where the battery 50 ie. first electric storage unit and converter 10 are coupled to each other) [0030-0034]; and controlling a second switch between a state where the second electric storage unit and the inverter are coupled to each other and a state where the second electric storage unit and the converter are coupled to each other (Fig. 1 shows switch 62 ie. second switch configured to be controlled between a state where the battery 60 ie. second electric storage unit and inverter INV are coupled to each other and a state where the battery 60 and converter 10 are coupled to each other) [0035-0040], wherein the first switch and the second switch are controlled according to a degradation of the first electric storage unit and the second electric storage unit (first and second switches SMR 52 and 62 respectively are controlled by control device 100 according to a SOC information ie. degradation of the first and second battery 50 and 60 respectively ie. first and second electric storage unit) [0028-0034, 0086, 0105-0109, 0115-0120, 0135-0140].

Regarding claim 16, Mitsutani teaches, further comprising: controlling the first switch and the second switch by a switch controller (Fig. 1 shows control device 100 configured to control first switch 52 and second switch 62) [0083], wherein the switch controller is configured to couple the inverter to the first electric storage unit by controlling the first switch and couple the converter to the second electric storage unit by controlling the second switch in a case where the second electric storage unit is degraded more than the first electric storage unit (when the electric power stored in second battery 60 ie. part of the second electric storage unit is consumed thereby being degraded more than the battery 50 ie. first electric storage unit, battery 60 is not used and battery 50 supplies power to the inverter and auxiliary battery 250 ie. part of the second electric storage unit is connected to the converter 10) [0028-0034, 0086, 0105-0109, 0115-0120, 0135-0140].


Regarding claim 17, Mitsutani teaches wherein the switch controller is configured to couple the converter to the first electric storage unit by controlling the first switch (control device 100 controls the switches 52 and 62 to couple the converter 10 to the battery 50) [0083] and couple the inverter to the second electric storage unit by controlling the second switch in a case where the first electric storage unit is degraded more than the second electric storage unit (when the first battery 50 has more electric leakage leading it to be degraded more than the battery 60 and auxiliary battery 250 ie. second electric storage unit and thereby couple the inverter to the battery 60 by controlling the switch 62) [0037-0045, 0055-0065, 0131-0139].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 4-6, 11-13, 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0103883 (Mitsutani) in view of US 2019/0187213 (Wen). 

Regarding claim 4, Mitsutani teaches vehicular power supply device according to Claim 1,
	However, Mitsutani does not teach wherein an electric storage cell constituting the second electric storage unit is an electric storage cell as a recycled product previously used in another device.
	However, Wen teaches wherein an electric storage cell constituting the second electric storage unit is an electric storage cell as a recycled product previously used in another device [0026].
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have the second electric storage unit as a recycled product previously used in another device in order to be environmentally conscious in terms of the usage of the resources and thereby maximizing the utility of such batteries.

Regarding claim 5, Mitsutani teaches vehicular power supply device according to Claim 2,
However, Mitsutani does not teach wherein an electric storage cell constituting the second electric storage unit is an electric storage cell as a recycled product previously used in another device.
	However, Wen teaches wherein an electric storage cell constituting the second electric storage unit is an electric storage cell as a recycled product previously used in another device [0026].
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have the second electric storage unit as a recycled product previously used in another device in order to be environmentally conscious in terms of the usage of the resources and thereby maximizing the utility of such batteries.

Regarding claim 6, Mitsutani teaches vehicular power supply device according to Claim 3,
	However, Mitsutani does not teach wherein an electric storage cell constituting the second electric storage unit is an electric storage cell as a recycled product previously used in another device.
However, Wen teaches wherein an electric storage cell constituting the second electric storage unit is an electric storage cell as a recycled product previously used in another device [0026].
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have the second electric storage unit as a recycled product previously used in another device in order to be environmentally conscious in terms of the usage of the resources and thereby maximizing the utility of such batteries.

Regarding claim 11, Mitsutani teaches vehicular power supply device according to Claim 8.
	However, Mitsutani does not teach wherein an electric storage cell constituting the second electric storage unit is an electric storage cell as a recycled product previously used in another device.
	However, Wen teaches wherein an electric storage cell constituting the second electric storage unit is an electric storage cell as a recycled product previously used in another device [0026].
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have the second electric storage unit as a recycled product previously used in another device in order to be environmentally conscious in terms of the usage of the resources and thereby maximizing the utility of such batteries.

Regarding claim 12, Mitsutani teaches vehicular power supply device according to Claim 9,
However, Mitsutani does not teach wherein an electric storage cell constituting the second electric storage unit is an electric storage cell as a recycled product previously used in another device.
	However, Wen teaches wherein an electric storage cell constituting the second electric storage unit is an electric storage cell as a recycled product previously used in another device [0026].
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have the second electric storage unit as a recycled product previously used in another device in order to be environmentally conscious in terms of the usage of the resources and thereby maximizing the utility of such batteries.

Regarding claim 13, Mitsutani teaches vehicular power supply device according to Claim 10,
	However, Mitsutani does not teach wherein an electric storage cell constituting the second electric storage unit is an electric storage cell as a recycled product previously used in another device.
However, Wen teaches wherein an electric storage cell constituting the second electric storage unit is an electric storage cell as a recycled product previously used in another device [0026].
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have the second electric storage unit as a recycled product previously used in another device in order to be environmentally conscious in terms of the usage of the resources and thereby maximizing the utility of such batteries.

Regarding claim 18, Mitsutani teaches vehicular power supply device according to Claim 15.
	However, Mitsutani does not teach wherein an electric storage cell constituting the second electric storage unit is an electric storage cell as a recycled product previously used in another device.
	However, Wen teaches wherein an electric storage cell constituting the second electric storage unit is an electric storage cell as a recycled product previously used in another device [0026].
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have the second electric storage unit as a recycled product previously used in another device in order to be environmentally conscious in terms of the usage of the resources and thereby maximizing the utility of such batteries.

Regarding claim 19, Mitsutani teaches vehicular power supply device according to Claim 16.
However, Mitsutani does not teach wherein an electric storage cell constituting the second electric storage unit is an electric storage cell as a recycled product previously used in another device.
	However, Wen teaches wherein an electric storage cell constituting the second electric storage unit is an electric storage cell as a recycled product previously used in another device [0026].
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have the second electric storage unit as a recycled product previously used in another device in order to be environmentally conscious in terms of the usage of the resources and thereby maximizing the utility of such batteries.

Regarding claim 20, Mitsutani teaches vehicular power supply device according to Claim 15,
	However, Mitsutani does not teach wherein an electric storage cell constituting the second electric storage unit is an electric storage cell as a recycled product previously used in another device.
However, Wen teaches wherein an electric storage cell constituting the second electric storage unit is an electric storage cell as a recycled product previously used in another device [0026].
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have the second electric storage unit as a recycled product previously used in another device in order to be environmentally conscious in terms of the usage of the resources and thereby maximizing the utility of such batteries.

Response to Arguments
Applicant's arguments filed 08/25/2022 have been fully considered but they are not persuasive. 
Regarding claims 1-14 the Applicant requests that the Examiner hold the double patenting rejection in abeyance until a time when the claims are indicated as allowable. 
Thereby, the Non-Statutory Double Patenting Rejection stands. 
Regarding claims 1-20, the Applicant presents that Mitsutani does not teach or suggest: “wherein the first switch and the second switch are controlled according to a degradation of the first electric storage unit and the second electric storage unit”. 
Applicant further emphasizes that Mitsutani does not teach controlling based on “degradation” of the first or second electric storage unit, nor is it clear that SMR 52 and SMR 62 are controlled according to a degradation of the first and second electric storage units. 
However, the Examiner disagrees that Mitsutani does not teach degradation of the first and second electric storage unit, since Mitsutani teaches the control device 100 comprises B1 monitoring unit 500 and B2 monitoring unit 600 which calculates the state of charge of the batteries first battery 50 and second battery 60 respectively in form of SOC1 and SOC2 as taught in paragraph [0083-0085], as well as Mitsutani teaches electrical leakage detection device 514 in Fig. 2 which is also detecting degradation of the battery due to electrical leakage which affects the SOC of the battery as well as taught in paragraph [0102-0108, 0113-0120, 0131-0132]. The state of charge of the batteries indicate the level of the energy degradation of the batteries. 
Furthermore, the Examiner would like to point out that Mitsutani also teaches control device 100 controls switches SMR 52, 62 ie. first and second switches according to the SOC of the batteries ie. degradation of the first and second battery 50 and 60 respectively as taught by Mitsutani in paragraphs [0028-0034, 0036-0040, 0081-0091].
Thereby, the rejection stands. 
Applicant also indicates that Mitsutani fails to teach or suggest: “a switch controller configured to control the first switch and the second switch, wherein the switch controller is configured to couple the inverter to the first electric storage unit by controlling the first switch and couple the converter to the second electric switch storage unit by controlling the second switch in a case where the second electric storage unit is degraded more than the first electric storage unit”. 
Applicant presents that Mitsutani does not teach SMR 52 and 62 ie. first and second swtiches respectively to be controlled by the control device 100 and to be controlled according to a degradation of the first and second storage unit. 
However, the Examiner disagrees since control device 100 does control SMR 52 and 62 ie. first and second switches as taught by Mitsutani paragraphs [0029, 0036-0038, 0083], furthermore, Mitsutani also teaches SMR 52 and 62 to be controlled according to a degradation of the first or second storage unit as the control device 100 comprises B1 monitoring unit and B2 monitoring unit that monitors SOC of first and second batteries 50 and 60 as taught in paragraphs [0084-0088, 0112-0115, 0125-0129] as well as the electrical leakage in the batteries and the switches SMR 52 and 62 are controlled accordingly [0086, 0105-0109, 0115-0120, 0135-0140].
Thereby, the rejection stands. 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SWARNA N CHOWDHURI whose telephone number is (571)431-0696. The examiner can normally be reached Mon-Fri 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7496. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SWARNA N. CHOWDHURI
Examiner
Art Unit 2836



/S.N.C/Examiner, Art Unit 2836                                                                                                                                                                                                        
/REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836